DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1, 16, and 26 have been amended.

Response to Arguments
35 USC 112, fourth paragraph rejections are withdrawn. 
Regarding 35 USC 103 rejections, Applicant’s arguments have been fully considered.
Applicant’s arguments regarding the broadest reasonable interpretation are fully considered. Examiner respectfully disagrees with Applicant’s interpretation of metadata. 
Paragraph 0019 of the filed specification explicitly recites 
“	This metadata includes, but is not limited to, account settings, profile images, configuration information, list of users with administrative rights, lists of detailed permissions each of those users has, addresses, URLs, display names and identifiers”

Applicant’s specification has specifically identified items that are “metadata” that extend beyond the ordinary meaning. Further, Figure 3 of the filed specification further supports an extended definition of metadata by disclosing the Attributes of a social account. Thus, the ordinary meaning is not the appropriate interpretation. 
Applicant further argues “the plain meaning for the term "metadata" is "data about data" and this plain meaning comes from combining the word "meta," which means self- referential, with the word "data." Examiner respectfully disagrees with this 

Applicant’s Remarks dated September 9, 2021, pg. 16, Applicant recites
	“Applicant respectfully disagrees and submits that "monitoring the changes to a profile picture" is counter to the claim limitation at issue which particularly recites "a snapshot of metadata of the social media account at a point in time" - it is impossible to take a snapshot of metadata of anything (e.g., a profile picture) "at a point in time" if the term "metadata" is interpreted as "monitoring changes" to the thing because any such "monitoring" cannot simply take place "at a point in time." Rather, "monitoring" must be conducted over time.”

Raviv discloses monitoring a profile entry in comparison to a previous profile configuration. (see para 0016) The storage of the previous profile configuration discloses the snapshot of metadata of a social media account. Applicant’s argument is unpersuasive. 
Applicant arguments directed to the combination of Chow and Raviv/Steinberg are fully considered. In response to applicant's argument that Chow is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chow is reasonably pertinent to solving the problem of preventing unauthorized setting changes. A person of ordinary skill in the art would find it obvious 
35 USC 103 claim rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-10,13, 16-23 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims 1, 16 and 26 recite: 

The claim limitation is in direct contradiction of the disclosed scope of the term metadata. Paragraph 0019 of the filed specification explicitly recites: 
“(1) a "snapshot" of the metadata of the social account at a particular point in time. Figure 3 provides an example of metadata that may be collected in accordance with an embodiment of the invention.
…
This metadata includes, but is not limited to, account settings, profile images, configuration information, list of users with administrative rights, lists of detailed permissions each of those users has, addresses, URLs, display names and identifiers…”

The disclosure fails to describe metadata as applicant has recited in the amended claim language. 
Further, in light of the amended claim language, the specification fails to adequately describe the algorithm of the recited computer implemented functional language. MPEP 2161.01 I. 
The independent claims 1, 16 and 26 recite: 
detecting, by the computer based at least on the metadata of the social media account from the social network, a change to the social media account.
Paragraph 0020-0021 fail to articulate how changes are detected based on the metadata, which is data about data describing the social media account. The examples in Paragraph 0026-0028 fail to disclose the evaluation of “data about data describing the social media account” to detect a change in from the baseline.
For at least the above reasons, Applicant has fail to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 7-8, 13, 16-20, 23 and 26-28  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv U.S. Patent Application Publication 2012/0297477 in view of Steinberg et al. U.S. Patent Application Publication 2013/0340089 in view of Chow U.S. Patent Application Publication 2010/0058462 in view of Srivastsva U.S. Patent Application Publication 2012/0297484 in view of Saib U.S. Patent Application Publication 2013/0290437.
Claims 1, 16 and 26 
	Raviv discloses
A computer implemented method, comprising: 
building, by a computer, a data set that defines a normative base line for a social media account on a social network (para 0030- discloses the profile data used to establish the baseline, Para 0016 disclose monitoring the changes to a profile picture [which is metadata as defined by the Applicant’s specification]. The social media profile 
the data set containing a snapshot of metadata of the social media account at a point in time (para 0030- discloses the profile data used to establish the baseline, Para 0016 disclose monitoring the changes to a profile picture [which is metadata as defined by the Applicant’s specification], The monitoring the consistency of a profile compares the changes to previous values to determine whether such changes are appropriate).
wherein the metadata of the social media account is defined as data about data describing the social media account (para 0077- store profile information, which is profile metadata. The metadata describes the profile.), 
rules governing authorized and unauthorized changes to the social media account (para 0014- discloses monitoring for prohibited content in user profiles statuses, para 0016- monitors the change a profile or an entry to a profile, para 0030-  metadata that is monitored in the baseline, para 0077-0083-checks profile for contradictory information to baseline [previous profile data])
monitoring, by the computer, the social media account (para 0010- monitoring of a profile of a social media profile [mapped to account]), the monitoring utilizing the normative baseline defined by the computer (para 0077- compares profile to a previous profile, para 0091-computer system) and 
querying the social network for at least the metadata of the social media account on a periodic basis (para 0045- disclose monitoring social networking data, by definition constantly monitoring [para 0028] is periodic.)

detecting, by the computer based at least on the metadata of the social media account from the social network, a change to the social media account from the social network (para 0077- discloses auditing the users profile to detect changes, the previous profile is mapped to the claim limitations baseline, para 0030- is metadata that is monitored in the baseline.);
determining, by the computer, whether the change to the social media account is authorized (Para 0077- compares the change to previous profile to determine whether the change is authorized. Authorization is based on a deviation from the baseline, which is mapped to the previous profile. Also para 0065-0069), the determining comprising: 	comparing the change to the social media account to the normative base line defined by the data set (para 0077- discloses auditing the users profile to detect changes. Profile information is compared to previous profile)
identify whether the changes represents a deviation from the normative baseline (para 0077- the change contradicts the previous profile and is determined to be an anomaly)
Raviv para 0091- discloses a processor, memory and code. 
Although Raviv discloses substantial limitations of the claimed invention, it fails to explicitly disclose
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 

the rules include a rule identifying a content type or data element that is allowed for the social media account 
wherein the building includes making a call to an application programming interface (API) of the social network to obtain the content previously posted to the social media account on the social network
the comparing including applying the rules to the change to the social media account;
the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account;
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account;
requesting approval of the change by generating and sending a notification through an electronic communication to at least one system administrator for approving the change to the social media account; 
and responsive to the change to the social media account not being approved by the at least one system administrator, reverting the social media account back to an original authorized setting in the normative baseline.
In an analogous art, Steinberg discloses

wherein the building includes making a call to an application programming interface (API) of the social network to obtain the content previously posted to the social media account on the social network (Steinberg para 0038-utlizing the social media APIs, para 0106, 0112)
the rules include a rule identifying a content type or data element that is allowed for the social media account (para 0154- 0155 -types of data to analyze and restrict through rules)
the comparing including applying the rules to the change to the social media account (fig. 17, item 1750- compares the rules to the user’s posts. The posts are a portion of the social media account);
the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the 
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account (para 0126- in response to a violation, content is removed);
requesting approval of the change by generating and sending a notification through an electronic communication to at least one [account] administrator for approving the change to the social media account (para 0126-providers the user with options to ignore (mapped to approve), modify or remove content in rule violation, also see para 0137- notification is sent to overseer ); 
and responsive to the change to the social media account not being approved by the at least one system administrator (para 0126-provides the user with options to modify or remove (mapped to not approve) content in rule violation), reverting an effect of the change to the social media account, (para 0126- removal of unauthorized content in response to a violation of rules, para 0121- discloses scanning a user’s Facebook settings and posts. The disclosure suggests that remediation is taken when “problematic items” are detected. Paragraph 0121 further discloses an example of removing “problematic content”. The removal of inappropriate content or post is reverting an effect of a change. The profile no longer contains the inappropriate content.)
Steinberg fails to explicitly disclose the approval of changes option to a system administrator as claimed. However, it would be obvious of a person of ordinary skill in 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using rules based monitoring for social networking accounts with the Raviv system to produce the predictable results of controlling social networking accounts with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Although Raviv/Steinberg discloses substantial limitations of the claimed invention, it fails to explicitly disclose
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
the reverting the social media account back to an original authorized setting in the normative baseline.
 In an analogous art, Chow discloses
the reverting the social media account back to an original authorized setting in the normative baseline. (Paragraph 0057 disclose rolling back changes to state prior to 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Chow for rolling back changes to the social media accounts of the Raviv/Steinberg system to produce the predictable result of rolling back changes in response to an administrator’s rejection of changes to a social media setting. One of ordinary skill in the art at the time of the invention would be motivated to combine Chow with the system of Raviv/Steinberg to enable to administrator to restore a compliant social media presence for a business user. 
Although Raviv/Steinberg/Chow discloses substantial limitations of the claimed invention, it fails to explicitly disclose
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, 
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
In an analogous art, Srivastsva disclose 
a machine learning algorithm trained via a training set that uses aspects of a pattern of content previously posted to the social media account on the social network, (para 0017-0019- discloses using machine learning to evaluate social networking post to detect fraud and spam) 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Srivastsva for machine learning with the Raviv/Steinberg/Chow system to produce the predictable result of evaluating social content with machine 
Although Raviv/Steinberg/Chow/Strivastva discloses substantial limitations of the claimed invention, it fails to explicitly disclose
account entity data pulled from a data store owned by an entity that owns the social media account on the social network
For the purposes of examination, the phrase “store owned by an entity that owns the social media account on the social network” is non-functional descriptive material and not given patentable weight. The ownership of a data store does not describe a functional aspect of how the claimed invention is performed. 
In an analogous art, Saib discloses 
account entity data pulled from a data store (para 0038- disclose retrieving all entries from a LDAP server) 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Saib retrieving the LDAP directories with the Raviv/Steinberg/Chow/Strivastva system to produce the predictable result of apply machine learning and fraud monitoring of the LDAP directories. One of ordinary skill in the art at the time of the invention would be motivated to combine Saib with the system of Raviv/Steinberg/Chow/Strivastva to automate fraud detection based on automated learning.  


wherein the metadata gathered  includes at least one of account settings (Steinberg para 0121- settings), profile images (Raviv para 0016), configuration information, a list of users with administrative rights, a list of detailed permissions for each user in the list of users, addresses, URLs, display names (Steinberg para 0130- scan list of followers), or identifiers(Steinberg para 0130- scan list of followers).
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using APIs to monitoring for social networking accounts with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Claims 4, 18 and 28, 
the data is an account entity data includes Lightweight Directory Access Protocol (LDAP) user directories (Saib para 0038- disclose retrieving all entries from a LDAP server which is mapped to the user directories).
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Saib retrieving the LDAP directories with the Raviv/Steinberg/Chow/Strivastva system to produce the predictable result of apply machine learning and fraud monitoring of the LDAP directories. One of ordinary skill in the art at the time of the invention would be motivated to combine Saib with the system of Raviv/Steinberg/Chow/Strivastva to automate fraud detection based on automated learning.  

	wherein the electronic communication comprises email, text message (Steinberg para 0145-text message), instant message or message on the social media account. 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using monitoring for social networking account messages with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Claims 8 and 20, 
wherein the dataset further includes machine learning algorithms and data including machine learning training sets that were prepared using aspects of previous patterns of content posted to the social media account. (Srivastsva para 0017-0019- discloses using machine learning to evaluate social networking post to detect fraud and spam) 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Srivastsva for machine learning with the Raviv/Steinberg/Chow system to produce the predictable result of evaluating social content with machine learning algorithms. One of ordinary skill in the art at the time of the invention would be motivated to combine Srivastsva with the system of Raviv/Steinberg/Chow to automate fraud detection based on automated learning.  


 wherein the social media account is accessible by a group of subscribers (Raviv para 0027- Twitter, Facebook).

Claims 9, 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow/Strivastva/Saib and further in view of Gentiles et al. U.S. Patent Application Publication 2004/0259633.
Claims 9, 21 and 29, 
A change to the social media account being approved by the at least one system administrator may approve the deviations from the normative base line
 (Steinberg para 0126- an admin selecting ignore to the notification of a change is effectively equivalent to Accept. Ignoring the notification permits the changes to remain)
Steinberg fails to explicitly disclose the approval of changes option to a system administrator as claimed. However, it would be obvious of a person of ordinary skill in the art at time of the invention to combine the teachings of the options of item 1460 of Steinberg with the notification of the Administrator of Steinberg to disclose the predictable result of acquire Administrator approval of unauthorized changes. One of ordinary skill in the art would be motivated to combine the 2 embodiments of Steinberg to ensure verification of content that deviated from the baseline is considered by a user or administrator as soon as possible. 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using rules based monitoring for social networking accounts with the Raviv/Steinberg/Chow/Strivastva/Saib system to 
 Although Raviv/Steinberg/Chow/Strivastva/Saib disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
responsive to the change being approved,
updating the normative base line with the change…to authorize subsequent changes, the subsequent changes having same type as the change 
In an analogous art, Gentile discloses
responsive to the change being approved (para 0086- discloses accepting changes),
updating the normative base line with the change (para 0086- disclose updating the baseline)…to authorize subsequent changes, the subsequent changes having same type as the change (This is an inherent effect of updating the baseline. The new baseline includes the changes, thus when futures changes are made they are compared to a new baseline that includes the previous type)
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Gentile for updating the base line with the Raviv/Steinberg/Chow/Strivastva/Saib system to produce the predictable result of adjusting the base line based on historical approved changes within a social network.  One of ordinary skill in the art at the time of the invention would be motivated to utilize .
	  
Claims 10 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow/Strivastva/Saib as applied to Claim 1 above, and further in view of Vasishth et al. U.S. Patent Application Publication 2006/0143447.
Claims 10 and 22,
	Although Raviv/Steinberg/Chow/Strivastva/Saib disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
monitoring a list of administrative users of the social media account 
In an analogous art, Vasishth discloses
monitoring a list of administrative users of the social media account (para 0041- discloses monitoring a list of administrative users)  
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Vasishth for monitoring administrative user lists to detect fraud with the Raviv/Steinberg/Chow/Strivastva/Saib system to produce the predictable result of monitoring the administrative users of a social media account within a social media monitoring application.  One of ordinary skill in the art at the time of the invention would be motivated to utilize the teachings of Vasishth in the combination of Raviv/Steinberg/Chow/Strivastva/Saib in order to prevent compromised admins from making changes to the social media account. 


Conclusion
Related Prior art: 
DiFalco et al. U.S. Patent Publication 8,176,158- discloses monitoring account changes in accordance with control policies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/           Primary Examiner, Art Unit 2459